UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________

MICHELLE HARLAN,

                        Plaintiff,                     6:18-CV-06883 MAT
     v.


ANDRIJ HARLAN, ET AL.,                           DECISION
                                                      and ORDER

                    Defendants.
__________________________________________

                              INTRODUCTION

     Plaintiff Michelle Harlan (“Plaintiff”) brings this action

against defendants Andrij Harlan, Terrence C. Brown-Steiner, the

Law Offices of Terrence C. Brown-Steiner, the Odorisi Law Firm,

Kaman, Berlove, Marafioti, Jacobstein & Goldman, LLP, William

Sedor, Morgan Stanley, and the Rochester Institute of Technology

(collectively,   the    “Defendants”),    alleging      several     causes    of

action, including fraud, breach of fiduciary duty, breach of

contract, breach of contractual and professional obligations, undue

influence,   economic    duress,     violation    of   New   York’s    General

Business Law (“NY GBL”) § 349, violation of the Employee Retirement

Income Security Act of 1974 (“ERISA”), and aiding and abetting

fraud.    Docket No. 11 at 32-65.

     Presently before the Court are motions to dismiss several of

Plaintiff’s claims pursuant to Fed. R. Civ. P. 12(b)(6), filed by

defendants   Morgan    Stanley,    Rochester     Institute    of    Technology

(hereinafter,    “RIT”),    Kaman,    Berlove,    Marafioti,       Jacobson    &

Goldman, LLP (hereinafter, “Kaman Berlove”), and Andrij Harlan.
Docket Nos. 14, 16, 20, 251.            Also pending before the Court is

Plaintiff’s motion to sever and remand to the Monroe County Supreme

Court any and all state claims, pursuant to 28 U.S.C. § 1441(c)(2).

Docket No. 26.

       For the reasons set forth below, the Court grants in part

defendant RIT’s motion to dismiss (Docket No. 16).                  The Court

grants that portion of RIT’s motion to dismiss Plaintiff’s ERISA

claim, but denies as moot the portion of the motion seeking

dismissal of Plaintiff’s aiding and abetting fraud claim. Further,

the Court grants Plaintiff’s motion to sever and remand to the

Monroe County Supreme Court any and all state law claims against

the defendants (Docket No. 26).                Accordingly, the motions to

dismiss filed by defendants Morgan Stanley, Kaman Berlove, and

Harlan (Docket Nos. 14, 20, 25) are denied as moot.

                                    BACKGROUND

       The    Court    has   summarized      the   allegations   contained   in

Plaintiff’s 67-page amended complaint (Docket No. 11).               Plaintiff

is   the     former   wife   of   defendant    Andrij   Harlan   (hereinafter,

“Mr. Harlan”).        Id. at ¶ 1.   Plaintiff and Mr. Harlan were married

in August 1987, and they had three children.               Id. at ¶¶ 19, 28,

30f.       Mr. Harlan was originally employed by Xerox, but left his

position in 2001 for a position at RIT.              Id. at ¶ 35.   Mr. Harlan



       1

      Defendant Harlan also filed an answer to Plaintiff’s amended complaint.
See Docket No. 24.

                                       -2-
is    currently      employed      by   RIT,   and    receives    various    employee

benefits.      Id. at ¶ 13.

       Throughout the marriage, Mr. Harlan was secretive concerning

the family’s finances, and moved the family’s financial records to

RIT.   Id. at ¶ 37.      David Isabella, who was employed by Dean Witter

(now Morgan Stanley) managed the marital investments.                          Id. at

¶ 30c.       In June 2013, Mr. Harlan left the marital residence and

moved to an undisclosed address.               Id. at ¶ 49a.     He gave Plaintiff

use of a credit card for any expenses.                 Id. at ¶ 50.     In May 2015,

the    parties    signed      a    Separation       Agreement   (hereinafter,     “the

Agreement”), which required Mr. Harlan, among other things, to pay

$2,500 per month in maintenance to Plaintiff.                    Id. at ¶¶ 89, 92,

131, 134b.        Terrence Brown-Steiner, an attorney practicing “of

counsel” with the Odorisi Law Firm from 2005 until December 2015,

represented Plaintiff in connection with her divorce. Id. at ¶¶ 6,

76.    Plaintiff alleges that she signed the Agreement under duress,

and later emailed the parties to the Agreement that she was

rescinding her signature and requested that the divorce be placed

“on hold.”       Id. at ¶¶ 131, 136, 137.               During this time, Brown-

Steiner      instructed       Plaintiff        to    refrain    from    cashing      six

maintenance checks provided by Mr. Harlan, since that could be

construed as Plaintiff’s acceptance of the Agreement.                          Id. at

¶¶    141,   177a.      Due       to   Brown-Steiner’s     failure     to   submit   an

affidavit setting forth Plaintiff’s reasons for rescinding her


                                           -3-
signature, the Judgement of Divorce was ultimately granted on

September 2, 2015.    Id. at ¶¶ 139, 140, 147, 151, 158, 167.

     Plaintiff thereafter terminated Brown-Steiner, and retained

two additional attorneys to represent her; Michael Paul, Esq., an

attorney from the firm of Kaman Berlove, and William Sedor, Esq.

Id. at ¶¶ 156, 157, 170.

                      PROCEDURAL HISTORY

     Plaintiff filed her complaint against the above-mentioned

defendants in Monroe County Supreme Court on October 4, 2018.

Docket No. 1 at ¶ 1; Docket No. 1-3.              On December 6, 2018,

defendant   RIT,   against    whom   Plaintiff   asserted   a    claim   for

violation of ERISA, as well as a claim for aiding and abetting

fraud, filed a notice of removal, seeking to remove the case to

federal court. Id. Defendants RIT and Kaman Berlove filed motions

to dismiss on December 12, 2018 (Docket No. 3) and December 13,

2018 (Docket No. 5), respectively.          Plaintiff filed an amended

complaint on December 28, 2019.            Docket No. 11.       Thereafter,

defendants Morgan Stanley, RIT, Kaman Berlove, and Mr. Harlan filed

motions to dismiss the amended complaint.        Docket Nos. 14, 16, 20,

25. On January 29, 2019, Plaintiff filed a motion for an extension

of time to file a response to the motions to dismiss, as well as to

sever and remand to Monroe County Supreme Court any and all state

claims.   Docket No. 26.     Plaintiff filed a response to the motions

to dismiss on February 26, 2019 (Docket No. 32), and defendants


                                     -4-
Kaman Berlove, Morgan Stanley, and RIT thereafter filed reply

papers (Docket Nos. 33, 35, 36).

                                   DISCUSSION

I.            Standard

      To withstand a Rule 12(b)(6) motion to dismiss, the complaint

must plead facts sufficient “to state a claim for relief that is

plausible on its face.”         Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007).      “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).                “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks

for more than a sheer possibility that a defendant has acted

unlawfully.” Id. Thus, “[w]here a complaint pleads facts that are

merely consistent with a defendant’s liability, it stops short of

the line between possibility and plausibility of entitlement to

relief.”      Id. (internal citations and quotation marks omitted).

Determining whether a complaint meets the plausibility standard is

“context-specific”        and   requires    that   the   court   “draw   on   its

judicial experience and common sense.”             Id. at 679.

II.           RIT’s Motion to Dismiss

      Plaintiff alleges that the following facts are the basis of

her   ERISA    claim     against   RIT.     Plaintiff’s    ex-husband    was    a

participant in various benefit plans through RIT, including a 403b


                                      -5-
plan, retirement savings account, and health, life, and other

insurance benefits.    Docket No. 11 at ¶ 270.          As the sponsor of

these plans, RIT is subject to the requirements of ERISA, which is

meant to protect individuals who receive benefits under employer-

sponsored plans.   Id. at ¶ 271.     Plaintiff further alleges that RIT

has a fiduciary duty to participants and beneficiaries under these

plans,   which   include   spouses    and   children.     Id.   at   ¶   272.

Plaintiff alleges that RIT breached its fiduciary duties to her as

a beneficiary under Mr. Harlan’s plans when it: (1) downgraded the

quality of the health plan during the course her divorce, in

derogation of the Automatic Orders set out in New York’s Domestic

Relations Law section, without notifying Plaintiff or obtaining her

consent; (2) cancelled a policy of life insurance that insured

Plaintiff’s life during the course of the divorce without notifying

her or obtaining her consent, in derogation of the Automatic Orders

set out in New York’s Domestic Relations Law, without notifying

her; and (3) failed to establish Plaintiff as primary beneficiary

of Mr. Harlan’s life insurance provided by RIT, to the extent of

unpaid maintenance, despite at least two written notifications of

Plaintiff’s right to protect unpaid maintenance in a form that

complied or substantially complied with requirements of a Domestic

Relations Order under ERISA.         Id. at ¶ 285.      While the amended

complaint contains additional information regarding RIT’s alleged

involvement in the above-mentioned written communications and the



                                     -6-
Agreement’s requirement that Mr. Harlan maintain life insurance for

unpaid maintenance, the amended complaint does not include any

additional information regarding RIT’s alleged breach of fiduciary

duties to Plaintiff, i.e., the downgrading of her health plan or

the cancelling her life insurance policy.2

      A.    The Parties’ Arguments

      Defendant RIT contends that Plaintiff’s ERISA claim against it

must be dismissed, because the complaint fails to allege that

Plaintiff      is   a   participant,   or    a   current   beneficiary,   under

Mr. Harlan’s plan, such that she may maintain a claim under ERISA.

Docket No. 16-5 at 8-9.        RIT points to allegations in the amended

complaint that Plaintiff was previously removed as a beneficiary

under the policy; i.e., “[a]t some time between November 16, 2016

and March 27, 2018, [Plaintiff] came into possession of a letter

from Prudential, addressed to [Mr. Harlan] at 7 Split Rail Run.

The   letter    confirmed     that   Jere    Alloco   Allen,   [Mr.   Harlan’s]

girlfriend, was his sole beneficiary under the policy.”                   Docket

No. 16-5 at 8-9; see also Docket No. 11 at ¶ 276.




      2

      The amended complaint, in footnotes, includes allegations that Mr. Harlan
established health care insurance for his family through RIT in 2013, as well as
allegations that Plaintiff was unaware that the Judgement of Divorce did not
provide her with health insurance through Mr. Harlan’s work-provided plan, and
she learned of this information when she received a letter from RIT in 2015
informing her of her eligibility for COBRA benefits. See Docket No. 11 at 9
n.2., 40 at n.23. However, Plaintiff fails to articulate how this information
amounts to a violation of fiduciary duties on the part of RIT.



                                       -7-
     In response, Plaintiff recounts allegations contained in the

amended complaint, emphasizing the following facts:

     Pursuant to Agreement, there was to be a Qualified Domestic

Relations Order (“QDRO”), providing for the transfer of $100,000

from Mr. Harlan’s TIAA-CREF account to her, but no such QDRO had

ever been processed.         Docket No. 32 at 9.       When Plaintiff reached

out to RIT for assistance in having the account divided, she

received no response.        Id.   Plaintiff also points to Article 23 of

the Agreement, which provides that, in the event of Mr. Harlan’s

death, he should maintain a policy of life insurance in the minimum

amount of $315,000, naming her as a beneficiary, for as long as

Mr. Harlan had an obligation to pay maintenance.                 Id. at 9-10.

When she asked Mr. Harlan for written confirmation that he had

complied with this provision of the Agreement, Plaintiff received

no response.    Id. at 10.     On March 27, 2017, following her learning

that Mr. Harlan had designated his girlfriend as the beneficiary of

one-hundred percent of the policy, Plaintiff wrote to Prudential to

inform   them   of    her    rights   under   the   Agreement,   but     neither

Prudential, nor RIT, responded.           Id.    Plaintiff’s attorney also

wrote to Prudential and RIT in spring 2018 in an effort to

establish Plaintiff as a beneficiary under the policy.             Id. at 10-

11. Neither Prudential, nor RIT, responded. Id. at 11. Plaintiff

contends   that      these   communications     with    RIT   required    it   to

acknowledge their receipt, notify her of procedures she needed to


                                      -8-
follow, and protect the benefits owed to her.              Id. at 13.      As such,

RIT breached its fiduciary duty to Plaintiff as a beneficiary. Id.

at 14. Plaintiff does not address RIT’s specific argument that she

was no longer a beneficiary under the policy and therefore cannot

sue for relief under ERISA.

      In response, RIT contends that the letters sent by Plaintiff

were addressed to Prudential, rather than RIT, and it had no

obligation to respond to them.             Docket No. 36 at 5-6.

      B.   Plaintiff Has Failed to Allege a Violation of ERISA

      The Court has thoroughly reviewed Plaintiff’s 67-page amended

complaint (Docket No. 11), and finds that she has failed to allege

an ERISA violation by RIT.

      First, the Court notes that the amended complaint does not

contain    allegations       that    she     is   a    beneficiary   under        her

ex–husband’s plan.          “Pursuant to Section 502 of ERISA, a plan

participant or beneficiary may bring a civil enforcement action ‘to

recover benefits due to him under the terms of his plan, to enforce

his rights under the terms of the plan, or to clarify his rights to

future benefits under the terms of the plan.’”                  MC1 Healthcare,

Inc. v. United Health Group, Inc., No. 3:17-CV-01909(KAD), 2019 WL

2015949,   at   *3    (D.    Conn.   May     7,   2019)   (quoting    29    U.S.C.

§   1132(a)(1)(B)).         “‘A   beneficiary     is   best   understood     as   an

individual who enjoys rights equal to the participant’s to receive

coverage from the healthcare plan. A participant’s spouse or child

is the most likely candidate for this term.’”                 Id. (quoting Rojas

v. Cigna Health and Life Ins. Co., 793 F.3d 253, 257 (2d Cir.

                                       -9-
2015)); see also 29 U.S.C. § 1002(2)(B)(8) (a “beneficiary” is “a

person designated by a participant, or by the terms of an employee

benefit    plan,   who   is   or    may   become   entitled     to   a    benefit

thereunder.”).     “Generally, only the parties enumerated in Section

502 may sue for relief under ERISA.”           MC1 Healthcare, Inc., 2019 WL

2015949, at *3.

     Plaintiff’s     amended       complaint    unequivocally    states     that

Mr. Harlan named his girlfriend as “his sole beneficiary under the

policy.”   Docket No. 11 at ¶ 276.        As noted above, Plaintiff fails

to respond to this aspect of RIT’s argument, and it does not appear

from the face of the amended complaint that Plaintiff is currently

a beneficiary under Mr. Harlan’s policy.             See Smith v. Stockwell

Const. Co., Inc., No. 10-CV-608S, 2014 WL 459888, at *3-4 (W.D.N.Y.

Feb. 5, 2014) (plaintiff’s claim pursuant to ERISA, to collect

funds from profit-sharing plan of her deceased ex-husband, failed,

because she was properly removed as a beneficiary on the date that

her divorce was finalized).

     The Court recognizes that the amended complaint does contain

allegations that Mr. Harlan violated the Agreement by failing to

keep her as a beneficiary under the plan to the extent that he was

obligated to pay maintenance.             See id. at ¶ 274.              However,

Plaintiff fails to allege facts demonstrating that Mr. Harlan’s

violation of the Agreement amounts to an ERISA violation by RIT.

As noted above, the amended complaint lacks specific allegations

establishing a breach of fiduciary duty by RIT.            Plaintiff’s only

arguable theory of liability as to RIT is based on two letters she

                                      -10-
allegedly sent to RIT in March 2017 and March 2018, in which she

alleges she is qualified for benefits under the Domestic Relations

Orders (“DROs”) within the meaning of ERISA, and informed RIT of

the above-mentioned letter from Prudential.                     See Docket 32 at

10-14.     The allegations in the amended complaint regarding the

letters are as follows:

      On March 27, 2017, Michelle wrote to Prudential,
      providing a copy of the Agreement, identifying the Plan,
      the Participant as Andy, and herself as a recipient of
      benefits under the Plan. The letter explained that she
      was to be named primary beneficiary to the extent of
      unpaid maintenance and requested help in making the
      necessary changes.

      Prudential never responded.

      On March 8, 2018, a representative of Parker Law Office,
      PLLC wrote to RIT and Prudential, enclosing the relevant
      provisions of the Settlement Agreement and Judgement of
      Divorce, identifying Andy and Michelle, and requesting
      help in confirming Michelle as beneficiary to the extent
      of unpaid maintenance.

      Neither Parker nor Michelle received a response to these
      mailings.

Docket No. 11 at ¶¶ 277-80 (emphasis added).

      As to the March 2017 letter, the amended complaint adequately

alleges that Plaintiff informed Prudential of the Agreement and

Mr. Harlan’s obligation to pay maintenance - not RIT.                  See id. at

¶   277   (“On   March    27,    2017,    [Plaintiff]    wrote    to   Prudential,

providing a copy of the Agreement, identifying the Plan, the

Participant as [Mr. Harlan], and herself as a recipient of benefits

under the Plan.          The letter explained that she was to be named

primary    beneficiary      to   the     extent   of   unpaid    maintenance   and

requested help in making the necessary changes.”). In other words,

                                         -11-
it does not appear that Plaintiff’s March 2017 letter was directed

to RIT.

      Plaintiff also alleges that her attorney wrote to RIT and

Prudential on March 8, 2018, informing them of the Agreement and

requesting assistance in confirming Plaintiff as a beneficiary to

the extent of unpaid maintenance.          Id. at ¶ 279.   RIT has attached

the March 2018 letter to its motion to dismiss.3                  See Docket

No. 16-3 at 2.        The letter is addressed to “Prudential Life

Insurance Company, Recordkeeping Services - Group Life Policies”

and requests that Prudential “[i]n the event of Mr. Harlan’s death

. . . not make any distribution under the policy without first

contacting my client or me.”         Id.    The letter also requests that

Prudential “confirm that Mrs. Harlan has been noted in your records

as primary beneficiary to the extent of unpaid maintenance,” and

“confirm that my client and I will be informed if the policy is

discontinued, cancelled, or in danger of lapsing.” Id. It appears

that copies of the letter were provided to both the RIT Human

Resources Office and Plaintiff.            Id.   The relevant pages of the

Judgement of Divorce and Settlement Agreement are attached to the

March 2018 letter.      Id. at 3-8.




      3

      “In considering a motion to dismiss, the Court may consider documents
attached as an exhibit thereto or incorporated by reference, documents that are
‘integral’ to plaintiff’s claims, even if not explicitly incorporated by
reference, and matters of which judicial notice may be taken.” Xiotech Corp. v.
Express Data Products Corp., 11 F. Supp. 3d 225, 234 (N.D.N.Y. 2014). Here,
Plaintiff refers to and explains the contents of the March 2018 in her amended
complaint and, according to her response papers, it is integral to her ERISA
claim against RIT.   Accordingly, the Court may consider the contents of the
letter, of which Plaintiff had notice, on the motion to dismiss.

                                    -12-
       Although Plaintiff alleges in her amended complaint that her

attorney wrote the March 2018 letter to both Prudential and RIT and

requested     their      assistance      in     confirming       Plaintiff     as     a

beneficiary, a review of the actual letter reveals that this is not

the case.    The March 2018 letter was written to Prudential - not to

RIT.    RIT (and Plaintiff) were merely listed as copied-in on the

letter. Nor does the letter specifically request that RIT take any

action on Plaintiff’s behalf.

       Plaintiff ignores this discrepancy in her response papers, and

continues     to    assert    that    the       March   2017     and   March    2018

communications to Prudential somehow created an obligation as to

RIT.    Plaintiff does not cite to any case law holding that her

minimal allegations against RIT amount to an ERISA violation.                       Her

reliance on Kennedy v. Plan Administrator for DuPont Savings and

Investment Plan, does not support her case.                      In Kennedy, the

decedent’s ex-wife, upon their divorce, waived her interest in her

ex-husband’s savings and investment plan.                      555 U.S. 285, 289

(2009).     The Supreme Court held that, because she did not attempt

to direct her interest in the plan to her ex-husband’s estate or

another beneficiary, “her waiver did not constitute an assignment

or alienation rendered void under the terms of § 1056(d)(1).”                       Id.

at 297.      The Court further held that plan administrators are

required to abide by the terms of the plan with regard to adding or

removing beneficiaries; because the ex-wife did not follow the plan

instructions       to   disclaim   her    interest      in the    plan,   the plan

administrator properly paid plan benefits to her.                  Id. at 304.

                                         -13-
       To the extent Plaintiff is attempting to argue that, pursuant

to the Agreement, any claim she has to maintenance paid from

Mr. Harlan’s plan supercedes his designation of his girlfriend as

the plan beneficiary, any such argument does not substantiate her

claims against RIT.      While Plaintiff may have a claim against

defendant Harlan for breach of the Agreement, as noted above,

Plaintiff has failed to allege any violation on the part of RIT,

which was not the recipient of the March 2017 and March 2018

letters.      Accordingly, Plaintiff has failed to state a claim

against defendant RIT for a violation of ERISA, and any such claim

against RIT is hereby dismissed.

III.         Plaintiff’s Motion to Sever and Remand the Remaining
             State Claims

       On January 29, 2019, Plaintiff moved to sever and remand any

state law claims against the remaining defendants to Monroe County

Supreme     Court.   Docket    No.    26.   For   the   following   reasons,

Plaintiff’s motion is granted.

       A.    Removal of the Case to Federal Court

       On December 6, 2018, defendant RIT filed a Notice of Removal

of Plaintiff’s complaint from the Supreme Court of Monroe County,

to the United States District Court for the Western District of

New York.    Docket No. 1.    RIT alleged that the removal was timely,

as it was filed within thirty days of service of Plaintiff’s

complaint (id. at ¶ 4), and that the Court had jurisdiction over

the case pursuant to 28 U.S.C. § 1331, as Plaintiff alleged a claim

against RIT for breach of fiduciary duty under ERISA (id. at ¶ 5).


                                     -14-
Section 1331 gives federal district courts jurisdiction over civil

actions “arising under the Constitution, laws, or treaties of the

United States.”       28 U.S.C. § 1331.     The Notice of Removal further

states that “[t]he Complaint does not allege a claim arising under

the Constitution, laws or treaties of the United States within the

meaning of 28 U.S.C. § 1331 against any other named Defendant,” do

not fall within the supplemental jurisdiction of the Court, and

“[a]s such, pursuant to 28 U.S.C. § 1441(c)(2), the other named

Defendants are not required to join or consent to the removal of

this action.”     Docket No. 1 at ¶ 7.      Defendant RIT mailed copies of

the Notice of Removal, Exhibits, and Civil Cover sheet via first

class mail to the named parties/counsel for the named parties. See

Docket No. 2 at ¶ 2.      RIT also filed a copy of the Notice of Filing

of Notice of Removal with the Monroe County Clerk.               Id. at ¶ 4.

       On December 21, 2018, defendant Morgan Stanley filed a letter,

opposing    the   removal    of   Plaintiff’s      state   law   claims,    and

requesting that these claims be severed and remanded back to the

Monroe County Supreme Court, pursuant to 28 U.S.C. § 1441(c)(2).

Docket No. 7. Thereafter, on January 29, 2019, Plaintiff filed her

motion requesting an extension of time to respond to the pending

motions to dismiss.       Docket No. 26; see also Docket No. 26-2 at

¶ 2.    Plaintiff further requested an order severing and remanding

to Monroe County Supreme Court her state law claims, pursuant to

28 U.S.C. § 1441(c)(2).      Docket No. 26-2 at ¶ 3.       The Court granted

Plaintiff’s motion for an extension of time (Docket No. 27), and

set    a   separate    scheduling   order     on   Plaintiff’s     motion      to

                                    -15-
sever/remand. Defense responses were due on February 15, 2019, and

Plaintiff’s reply was due by February 22, 2019.

      On February 25, 2019, defendant Morgan Stanley filed a letter

responding to Plaintiff’s request for severance and remand of the

state law claims, stating that “Morgan Stanley does not oppose

remand,” and only “moved to dismiss the Amended Complaint to

preserve its rights and ensure that it complied with this Court’s

deadlines.”    Docket No. 31.     The remaining defendants did not file

a response to Plaintiff’s request for severance and remand.4

      B.    The State Law Claims Should be Remanded

      Removal of civil actions to federal court is governed by

28 U.S.C. § 1441.     Subsection (c) addresses the joinder of federal

and state law claims:

      (c) Joinder of Federal law claims and                State    law
      claims.--(1) If a civil action includes--

      (A) a claim arising under the Constitution, laws, or
      treaties of the United States (within the meaning of
      section 1331 of this title), and

      (B) a claim not within the original or supplemental
      jurisdiction of the district court or a claim that has
      been made nonremovable by statute,

      the entire action may be removed if the action would be
      removable without the inclusion of the claim described in
      subparagraph (B).

      (2) Upon removal of an action described in paragraph (1),
      the district court shall sever from the action all claims
      described in paragraph (1)(B) and shall remand the
      severed claims to the State court from which the action
      was removed.    Only defendants against whom a claim


      4

      In its reply papers, RIT acknowledges that the aiding and abetting claim
arises under state law, but asks the Court to exercise its supplemental
jurisdiction and dismiss that claim against it. Docket No. 36 at 7-8.

                                    -16-
     described in paragraph (1)(A) has been asserted are
     required to join in or consent to the removal under
     paragraph (1).

28 U.S.C. § 1441(c) (emphasis added).

     Here, the only cause of action asserted by Plaintiff that

qualifies for removal pursuant to Section 1331 is her ERISA claim

against RIT.   The remaining claims (fraud, aiding and abetting

fraud, breach of fiduciary duty, breach of contract, breach of

professional obligations, undue influence, economic duress, and

violation of NY GBL § 349), are not removable on this basis.

     “If all of a plaintiff’s federal claims are dismissed, a

district court is well within its discretion to decline to assert

supplemental jurisdiction over any state law claims. . . .”    One

Communications Corp. v. J.P. Morgan SBIC LLC, 381 F. App’x 75, 82

(2d Cir. 2010).   Having dismissed all of the federal claims, the

Court hereby exercises its discretion to remand to Monroe County

Supreme Court Plaintiff’s state law claims, including her claims

against defendants Andrij Harlan, Terrence C. Brown-Steiner, the

Law Offices of Terrence C. Brown-Steiner, the Odorisi Law Firm,

Kaman Berlove, William Sedor, and Morgan Stanley.   The Court also

declines to exercise supplemental jurisdiction over Plaintiff’s

aiding and abetting claim against defendant RIT, and that claim is

likewise remanded to the Monroe County Supreme Court.

                            CONCLUSION

     For the foregoing reasons, the Court grants in part and denies

in part defendant RIT’s motion to dismiss (Docket No. 16).     The

Court grants the portion of RIT’s motion seeking dismissal of

                               -17-
Plaintiff’s ERISA claim against it.       However, because RIT’s aiding

and abetting claim is remanded to state court, the Court declines

to rule on that portion of RIT’s motion to dismiss.

     Further, Plaintiff’s motion for severance and remand of her

state law claims to Monroe County Supreme Court (Docket No. 26) is

granted.

     The Court denies as moot the motions to dismiss filed by

defendants   Harlan,   Kaman   Berlove,   and   Morgan   Stanley   (Docket

Nos. 14, 20, 25) because, as explained above, Plaintiff’s state law

claims against these defendants are remanded to Monroe County

Supreme Court.

     Finally, the Court notes that motions to dismiss the initial

complaint, which were filed by defendants RIT and Kaman Berlove

(Docket Nos. 3 and 5), remain pending on the docket.                These

defendants re-filed their motions to dismiss following Plaintiff’s

filing of her amended complaint. Accordingly, the original motions

to dismiss filed by defendants RIT and Kaman Berlove (Docket Nos. 3

and 5) are hereby denied as moot.

     Because no federal claims remain pending, the Clerk of Court

is directed to close the case.

     ALL OF THE ABOVE IS SO ORDERED.


                                        S/Michael A. Telesca

                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge


Dated:     July 26, 2019
           Rochester, New York


                                 -18-
